DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 and 15-20 are pending in this application.

Rejection under 35 U.S.C. §101

Applicant’s arguments, see page 7, line 12 through page 8, line 17, filed November 5, 2021, with respect to the 35 U.S.C. §101 Statutory analysis, are noted. The examiner would like to reiterate that the all of the claims outstanding are eligible and that no rejection of the claims under 35 U.S.C. §101 was ever made.

Interpretation under 35 U.S.C. §112(f)

Applicant’s arguments, see page 8, line 18 through page 10, line 12, and the amendment to independent claim 1, filed November 5, 2021, with respect to the interpretation of claims 1-13 and 15-18 under 35 U.S.C. §112 (f) have been fully considered and are persuasive. The interpretation of claims 1-13 and 15-18 under 35 U.S.C. §112(f) has been withdrawn.


Double Patenting Rejection

Applicant’s arguments, see page 10, line 13 through line 26, filed November 5, 2021, with respect to the rejection of claims 1-13 and 15-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-20 of copending U.S. Patent Application No. 16/893,455 have been fully considered and are noted. A terminal disclaimer needs to be filed to overcome the outstanding rejection. 
 
Rejection under 35 U.S.C. §102

Applicant’s arguments, see page 11, line 1 through page 12, line 12, and the amendment to independent claims 1, 19 and 20, filed November 5, 2021, with respect to the rejection of claims 1-13 and 19-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Wei (U.S. Patent Application Publication No. US 2019/0188829 A1) have been fully considered and are persuasive. The rejection of claims 1-13 and 19-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Wei (U.S. Patent Application Publication No. US 2019/0188829 A1) has been withdrawn.

Rejection under 35 U.S.C. §103

Applicant’s arguments, see page 12, line 13 through page 13, line 17, and the amendment to independent claims 1, 19 and 20, filed November 5, 2021, with respect to the rejection of claims 17 is rejected under 35 U.S.C. §103(a) as being unpatentable over Wei (U.S. Patent Application Publication No. US 2019/0188829 A1) (hereafter referred to as “Wei”) in view of Douady-Pleven (U.S. Patent Application Publication No. US 2020/0267339 A1) have been fully considered and are persuasive. The rejection of claims 17 is rejected under 35 U.S.C. §103(a) as being unpatentable over Wei (U.S. Patent Application Publication No. US 2019/0188829 A1) (hereafter referred to as “Wei”) in view of Douady-Pleven (U.S. Patent Application Publication No. US 2020/0267339 A1) has been withdrawn.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-13 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-3 and 5-20 of copending Application No. 16/893,455. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented. 
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows.
For example, comparing representative claim 1 of the present application with representative claim 1 of copending Application No. 16/893,455. Claim 1 of the present application recites: an image processing apparatus that performs noise reduction processing by using a patch obtained by dividing an image into small areas, the image processing apparatus comprising at least one processor and a memory coupled to the at least one processor, the memory having instructions that, when executed by the processor, perform operations as (Claim 1 of copending Application No. 16/893,455 recites: An image processing apparatus comprising a processor and a memory storing a program which causes the processor to perform); a setting unit configured to set, for the image, a patch of interest (Claim 1 of copending Application No. 16/893,455 recites: setting a focused patch in an input image, the focused patch having a first number of pixels); a search unit configured to search the image for a similar patch based on the patch of interest (Claim 1 of copending Application No. 16/893,455 recites: setting, based on the plurality of similar patches, a plurality of target patches each including at least one pixel included in a respective similar patch of the plurality of similar patches and having a second number of pixels that is different from the first number of pixels); a generation unit configured to generate one or more synthesis patches different from a patch included in the image, based on at least one of the patch of interest and the similar patch (Claim 1 of copending Application No. 16/893,455 recites: setting, based on the plurality of similar patches, a plurality of target patches each including at least one pixel included in a respective similar patch of the plurality of similar patches and having a second number of pixels that is different from the first number of pixels); and a noise reduction unit configured to reduce noise in the patch of interest by using a patch group including the patch of interest, the similar patch, and the one or more synthesis patches (Claim 1 of copending Application No. 16/893,455 recites: determining which of (a) the plurality of similar patches or (b) the plurality of target patches are to be used as patches subjected to a noise reduction process, performing, in a case where it is determined that the plurality of similar patches are to be used, the noise reduction process on the plurality of similar patches, based on the plurality of similar patches); and wherein the generation unit is configured to add random noise to the intermediate patch to generate the synthesis patch (Claim 1 of copending Application No. 16/893,455 recites: merging, to generate an output image, the plurality of target patches whose noise has been reduced by the noise reduction process or the plurality of similar patches whose noise has been reduced by the noise reduction process).
As the comparison shows the claims recite common subject matter, and the differences relate to the wording of the claimed limitations, and the processing is carried out on the data and/or elements in no way affects how the data would be received from an input, processed and output within the context of the claims. Therefore, the substitution of the different wording would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. While claim 1 of issued U.S. Patent Application No. 16/893,455 includes additional limitations that are not set forth in the instant claim 1, the use of transitional term "comprising" in the instant claim 1 fails to preclude the possibility of additional elements, so that instant claim 1 fails to define an invention that is patentably distinct from claim 1 of issued U.S. Patent Application No. 16/893,455. Furthermore the elements of instant claim 1 are fully anticipated by the patented claim, and anticipation is “the ultimate or epitome of obviousness (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
	Claims 2-13 and 15-20 of the present application recite limitations which are in most cases word for word the same limitations as found in claims 2-3 and 5-20 of copending Application Application No. 16/893,455. 
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 4:30am to 12:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
November 18, 2021